Citation Nr: 1716194	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  07-21 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether the appellant is entitled to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for VA benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968.  He died on September [redacted], 1985.  The appellant was married to the Veteran at the date of his death, but whether she is a surviving spouse for purposes of VA benefits is at issue here.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appellant and her son testified before the undersigned Veterans Law Judge at a hearing held at the RO in March 2010.  A transcript of that hearing is of record. 
 
The Board last considered this matter in November 2011, at which time it remanded for additional development.

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran and the appellant were married in August 1980; they did not continuously cohabitate from the date of their marriage until the Veteran's death in September 1985.

2.  The evidence shows that the Veteran and the appellant's separation during the Veteran's final days was by mutual consent and that they lived apart for reasons of convenience and health that do not show an intent on the part of the surviving spouse to desert the Veteran.


CONCLUSION OF LAW

The criteria for recognition of the Appellant as the Veteran's surviving spouse have been met.  38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541 (West 2014); 38 C.F.R. §§ 3.50, 3.53, 3.54, 3.205 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order for the appellant to be recognized as a surviving spouse the evidence must support that the claimant was the veteran's spouse at the time of death and that the claimant lived continuously with the veteran from the date of marriage to the date of the Veteran's death.  38 U.S.C.A. §§ 101(3), 5124(c); 38 C.F.R. §§ 3.50(b), 3.205(a), 3.206.

The requirement of continuous cohabitation will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  Fault or the absence of fault is to be determined based on an analysis of conduct at the time of the separation.  Gregory v. Brown, 5 Vet. App. 108, 112  (1993).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).

The evidence establishes that the appellant was the Veteran's spouse at the time of his death.  They married in August 1980, as shown by the marriage certificate.  This was the Veteran's second marriage.  In her November 2005 claim, the appellant stated that the Veteran was previously married from 1969 to 1978, ending in divorce.  As there is no conflicting evidence or protest by an interested party, the Board finds that the evidence establishes a valid marriage, even though a divorce decree for the first marriage is not of record.  See 38 C.F.R. § 3.205.

Notwithstanding, a VA claim dated one week prior to the Veteran's death indicates that he was then living with his mother and that his income went to his wife and child from whom he was separated.  In its November 2011 remand, the Board instructed the RO to solicit additional information regarding the Veteran and the appellant's marital status at the time of the Veteran's death.  Consequently, in a February 2012 statement, the appellant indicated that prior to the Veteran's death, he decided to spend his final days at his mother's house.  She stated that she accepted the Veteran's decision, adding she stayed happily married to the Veteran until his death.  With regard to the VA claim submitted one week before the Veteran's death, the appellant stated that it was submitted by the Veteran as a way to ensure that she would receive monetary assistance to raise their child.  

In view of the above, the Board finds that the Veteran and the appellant's separation during the Veteran's final days was by mutual consent and that they lived apart for reasons of convenience and health that do not show an intent on the part of the surviving spouse to desert the Veteran.  Accordingly, the continuity of their cohabitation is not considered to have been broken.  38 C.F.R. § 3.53(b).  As the requirement of continuous cohabitation has been met, the appellant is recognized as the Veteran's surviving spouse for the purpose of VA benefits.


ORDER

The Appellant is entitled to recognition as the surviving spouse of the Veteran for the purpose of entitlement to VA benefits.


REMAND

The appellant contends that the Veteran's death is related to herbicide exposure in service.  The Veteran served in Vietnam during the applicable presumptive period.  As such, herbicide exposure is conceded.

The Veteran's death certificate reflects that the immediate cause of death was cardiac arrest, due to or as a consequence of brain tumor.  Treatment records show a diagnosis of glioblastoma multiforme.

The November 2011 Board remand instructed the RO to obtain a VA medical opinion as to whether the Veteran's death is related to herbicide exposure in service.  In the specific remand directive, the Board asked that the opinion be issued by an oncologist.  The examiner was specifically asked to consider the testimony of the appellant's son (who is a physician) during the March 2010 Board hearing.  As stated in the November 2011 Board remand, the appellant's son testified that the Veteran's brain tumor could be considered a soft tissue sarcoma.  He stated that the Veteran's diagnosis of glioblastoma multiforme was not specific enough to rule out a diagnosis that would fall under the presumptive service-connected diseases for herbicide exposure.  He asserted that the Veteran was, in fact, diagnosed with a sarcoma.

In a December 2011 opinion, a VA examiner stated that there is no consistent evidence to implicate any particular chemical exposure, such an herbicide, as a risk factor for developing glioblastomas.  The examiner acknowledged that this may be due to the fact that glioblastomas are not one of the most common types of malignancies diagnosed and the amount of studies is therefore limited.  Based on this, the examiner opined that it is not likely that the Veteran's glioblastoma was secondary to his herbicide exposure in service.  The examiner further indicated that glioblastomas are not classified as soft tissue sarcomas and there was no evidence that the Veteran had a soft tissue sarcoma at the time of his death.  No further rationale was provided.

The December 2011 VA opinion is inadequate for the following reasons.  First, there is no indication that the opinion was issued by an oncologist, as expressly requested by the Board in the November 2011 remand.  A search on the VA website fails to show that the examiner is, in fact, an oncologist.  Second, the examiner did not apply the appropriate legal standard in expressing the opinion.  The examiner was asked to opine whether the Veteran's death was at least as likely as not related to his service.  In contrast, her opinion stated that it is not likely that the Veteran's glioblastoma was secondary to his herbicide exposure in service.  This phrasing implies a more stringent evidentiary standard than the one required.  This is particularly significant in light of the examiner's assertion that there is no consistent evidence of a relationship between chemical exposure and glioblastomas.  This statement logically suggests that there is some evidence of such a relationship.  Finally, the opinion does not provide a sufficiently detailed medical rationale, in particular with regard to the conclusion that the Veteran's glioblastoma is distinguishable from the types of malignancies for which presumptive service connection is available.  As already stated, this is one of the appellant's contentions, as articulated by her physician son in the March 2010 Board hearing.  For these reasons, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to a VA oncologist to provide a medical opinion.  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or more) that the Veteran's brain cancer (diagnosed as glioblastoma multiforme, and identified as a contributory cause of death) is related to herbicide exposure in service?  Please consider and address the appellant's contentions that (1) the Veteran's brain tumor could be considered a soft tissue sarcoma and (2) the diagnosis of glioblastoma multiforme was not specific enough to rule a diagnosis that would fall under the presumptive service-connected disease for herbicide exposure.  These contentions were articulated by the appellant's son, who is a physician, during the March 2010 Board hearing.  Please also consider the medical literature submitted by the appellant.

The examiner should provide a complete rationale, with consideration of both the lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, the examiner should so state and explain why a non-speculative opinion cannot be offered. 

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


